Name: 2001/842/EC: Commission Decision of 28 November 2001 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries and in particular as regards to Brazil (Text with EEA relevance) (notified under document number C(2001) 3802)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  America;  trade;  health;  animal product
 Date Published: 2001-11-30

 Avis juridique important|32001D08422001/842/EC: Commission Decision of 28 November 2001 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries and in particular as regards to Brazil (Text with EEA relevance) (notified under document number C(2001) 3802) Official Journal L 313 , 30/11/2001 P. 0045 - 0057Commission Decisionof 28 November 2001amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries and in particular as regards to Brazil(notified under document number C(2001) 3802)(Text with EEA relevance)(2001/842/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Articles 15, 16(1), and 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil, Chile, Colombia, Paraguay and Uruguay are laid down by Commission Decision 93/402/EEC of 10 June 1993 concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries(3), as last amended by Decision 2001/767/EC(4).(2) Outbreaks of foot-and-mouth disease were confirmed in the region of Rio Grande do Sul in Brazil starting on 9 May 2001 and a program of vaccination of bovines against foot-and-mouth disease has been introduced.(3) The Commission suspended the importation from the region of Rio Grande do Sul into the Community of all categories of fresh meat from those species susceptible to foot-and-mouth disease by Commission Decision 2001/410/EC(5) amending Decision 93/402/EEC with the effect of deleting the region in question from the list of Brazilian regions from which imports of such fresh meat are authorised.(4) A Commission mission took place, from 22 to 26 October 2001, in order to examine the epidemiological situation regarding foot-and-mouth disease and the control measures in place.(5) This examination showed that the competent veterinary authorities of Brazil have addressed the concerns identified during previous missions, and that the disease situation has now stabilised. It is therefore appropriate to lift the suspension of imports into the Community of de-boned fresh meat for human consumption, and of certain meat and offal for direct treatment for pet food, and to reintroduce to that effect the region of Rio Grande do Sul into the list of Annex I to Decision 93/402/EEC.(6) Decision 2001/410/EC also provided for a clarification of the conditions applicable for Uruguay but this clarification is now consolidated by Decision 2001/767/EC and therefore Decision 2001/410/EC can be repealed in its entirety.(7) Council Directive 93/119/EC(6) requires that the veterinary health certificate accompanying meat to be imported from third countries to the European Community must be supplemented by an attestation certifying that the animals have been slaughtered under conditions which offer guarantees of humane treatment at least equivalent to the relevant provisions of the Directive; it is opportune to introduce this certification requirement into the model health certificate itself at the time when other amendments to the model are required.(8) It is also opportune to update the model veterinary certificates to require the container number and corresponding seal number to be included on the certificates and also to provide for an attestation on the protection of animals at the time of slaughter.(9) Decision 93/402/EEC should therefore be amended accordingly and Decision 2001/410/EC should be repealed.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annexes I, II and III to Decision 93/402/EEC are replaced by the corresponding Annexes to this Decision.Article 2Decision 2001/410/EC is hereby repealed.Article 3This Decision shall apply from 1 December 2001 after being reviewed at the Standing Veterinary Committee scheduled for 20 to 21 November 2001.Article 4This Decision is addressed to the Member States.Done at Brussels, 28 November 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 179, 22.7.1993, p. 11.(4) OJ L 288, 1.11.2001, p. 51.(5) OJ L 145, 31.5.2001, p. 49.(6) OJ L 340, 31.12.1993, p. 21.ANNEX"ANNEX IDescription of territories of South America established for animal health certification purposes>TABLE>" "ANNEX IIANIMAL HEALTH GUARANTEES REQUESTED ON CERTIFICATION ((The letters (A, B, C, D, E, F, G and H) appearing on the table, are referring to the models of animal health guarantees as described in Annex III Part 2 of this Decision, to be applied for each product and origin in accordance with Article 2 of this Decision; a dash (-) indicates that imports are not authorised.HC: Human consumption.MP: Destined for heat-treated meat products industry:1= hearts.2= livers.3= masseter muscles.4= tongues.PF: Destined for the pet food industry.))>TABLE>" "ANNEX IIIPART 1>PIC FILE= "L_2001313EN.004902.TIF">PART 2>PIC FILE= "L_2001313EN.005001.TIF">>PIC FILE= "L_2001313EN.005101.TIF">>PIC FILE= "L_2001313EN.005201.TIF">>PIC FILE= "L_2001313EN.005301.TIF">>PIC FILE= "L_2001313EN.005401.TIF">>PIC FILE= "L_2001313EN.005501.TIF">>PIC FILE= "L_2001313EN.005601.TIF">>PIC FILE= "L_2001313EN.005701.TIF">"